                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                             AT BLUEFIELD


UNITED STATES OF AMERICA

v.                                 CRIMINAL NO. 1:13-00154-02

AARON O. GAMBLE


                    MEMORANDUM OPINION AND ORDER

        In Bluefield, on August 28, 2019, came the defendant,

Aaron O. Gamble, in person and by counsel, Wayne L. Evans; came

the United States by Timothy Boggess, Assistant United States

Attorney; and came United States Probation Officer Amy Richmond,

for a hearing on the petition to revoke the defendant's term of

probation.

        The court informed the defendant of the alleged

violations contained in the petition to revoke the term of

probation, filed on June 14, 2019.   The court advised the

defendant that, pursuant to Rule 32.1(b) of the Federal Rules of

Criminal Procedure, he has the right to a hearing and assistance

of counsel before his term of probation could be revoked.

Whereupon the defendant admitted the charges contained in the

petition.    The court found the charges were established by a

preponderance of the evidence.

        Having heard arguments of counsel, the court found that

the Guideline imprisonment range set forth at USSG 7B1.4 for the

revocation of probation upon such grounds was 18 to 24 months.
The court further found that the Guideline ranges issued by the

Sentencing Commission with respect to revocation of probation and

supervised release are policy statements only and are not binding

on the court.    18 U.S.C. § 3565(a)(2) provides that if a

defendant violates a condition of probation, the court may

“resentence the defendant under Subchapter A.”    Therefore, “the

sentencing court retains broad discretion to revoke a defendant’s

probation and impose a term of imprisonment up to the statutory

maximum”    United States v. Moulden, 478 F.3d 652, 657 (4th Cir.

2007).   The guideline range applicable to defendant at his

original sentencing was 57 to 71 months and his maximum statutory

term of imprisonment was twenty years.    Neither party objected to

the Guideline range and statutory penalty as determined by the

court.   The court found that there was sufficient information

before the court on which to sentence defendant without updating

the presentence investigation report.

           After giving counsel for both parties and defendant an

opportunity to speak regarding the matter of disposition, the

court ORDERED, pursuant to the Sentencing Reform Act of 1984,

that the defendant's term of probation be revoked, and he is to

be incarcerated for a term of twenty-four (24) months.    The court

recommended that defendant be evaluated for his medical ailments

while incarcerated and that he be incarcerated at a facility

where he can receive treatment for his medical issues, including


                                   2
a leg problem.    Upon completion of his term of incarceration, the

defendant will serve a term of supervised release of thirty-six

(36) months.   While on supervised release, defendant shall not

commit another federal, state or local crime, and shall be

subject to the Standard Conditions of Supervision adopted by the

Southern District of West Virginia in its Local Rule of Criminal

Procedure 32.3.

        In considering the proper term of imprisonment to be

imposed, the court considered the factors set forth in 18 U.S.C.

§ 3553(a)(1), (a)(2)(B), (a)(2)(C), (a)(2)(D), (a)(4), (a)(5),

(a)(6), and (a)(7), as well as the Chapter 7 policy statements

and concluded that the sentence imposed is an appropriate

sanction for the defendant’s breach of trust, taking into account

the nature and circumstances of the offense and the history and

characteristics of the defendant.     The court further concluded

that the sentence imposed will provide adequate deterrence to

criminal conduct and protect the public from further crimes of

the defendant.

        The defendant was informed of his right to appeal the

court's findings and the revocation of his probation.    The

defendant was further informed that in order to initiate such an

appeal, a Notice of Appeal must be filed in this court within

fourteen (14) days.   The defendant was advised that if he wishes

to appeal and cannot afford to hire counsel to represent him on


                                  3
appeal, the court will appoint counsel for him.          The defendant

was further advised that if he so requests, the Clerk of court

will prepare and file a notice of appeal on his behalf.

        The defendant was remanded to the custody of the United

States Marshals Service.

        The Clerk is directed to forward a copy of this

Memorandum Opinion and Order to counsel of record, the United

States Marshal for the Southern District of West Virginia, and

the Probation Department of this court.

        IT IS SO ORDERED this 10th day of September, 2019.

                              ENTER:



                              David A. Faber
                              Senior United States District Judge




                                4
